     Case 5:19-cr-00130-H-BQ Document 26 Filed 12/02/19                  Page 1 of 5 PageID 72


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

UNITED STATES OF AMERICA

v.                                                     No. 5:19-CR-0130-H

AIDEN BRUCE-UMBAUGH


               GOVERNMENT’S RESPONSE TO MEDIA’S REQUEST
                    FOR DETENTION HEARING EXHIBITS

         The United States of America (“the Government”), by and through the United

States Attorney for the Northern District of Texas, files its response to the Media’s

Request for Detention Hearing Exhibits:

         A.    Procedural History

         On November 13, 2019, Mr. Bruce-Umbaugh was indicted with one count of

Possession of a Firearm by an Unlawful User and Addict of a Controlled Substance in

violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2). On the same date, a detention

hearing was held. The detention hearing lasted two days. Over the two-day period,

the government introduced 14 exhibits. On Friday, November 15, 2019, the magistrate

court entered an order detaining Mr. Bruce-Umbaugh without bond. Mr. Bruce-

Umbaugh filed a motion requesting the District Court to review the order of detention.

The District Court denied Mr. Bruce-Umbaugh’s Motion for Reconsideration. Mr.

Bruce-Umbaugh is scheduled for jury trial on January 13, 2020.


Aiden Bruce-Umbaugh
Government’s Response to Media’s Request for Detention Hearing Exhibits– Page 1
  Case 5:19-cr-00130-H-BQ Document 26 Filed 12/02/19                     Page 2 of 5 PageID 73


       On Tuesday, November 26, 2019, counsel for Mr. Bruce-Umbaugh and the

government held a conference call with the magistrate judge. The magistrate judge

notified the parties that members of the media made a request of the court to produce

copies of the 14 exhibits admitted during the detention hearing. The magistrate judge

ordered undersigned counsel and counsel for the defendant to file a written response

explaining the position of the parties related to the production of the exhibits introduced

at the detention hearing. Undersigned counsel has not moved to seal the exhibits as he

does not believe a legitimate basis exists to do so. The United States, therefore, believes

the exhibits should be made available to the public and will defer to the court’s judgment

on releasing the exhibits to the public.

       B.      Applicable Law

       A presumption of openness inheres in the very nature of a criminal trial under our

system of justice. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980). As

the defendant correctly acknowledges, the public has a common-law right to inspect and

copy judicial records. Nixon v. Warner, Inc. 435 U.S. 589, 597 (1978); See also S.E.C. v.

Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993). This access to judicial records is

not absolute, but a district court’s discretion to seal the record of a proceeding “is to be

exercised charily.” Van Waeyenberghe, 990 F.2d at 848 (quoting Federal Sav. & Loan

Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987)). Public access to judicial records

“serves to promote trustworthiness of the judicial process, to curb judicial abuses, and to

provide the public with a more complete understanding of the judicial system, including a
Aiden Bruce-Umbaugh
Government’s Response to Media’s Request for Detention Hearing Exhibits– Page 2
  Case 5:19-cr-00130-H-BQ Document 26 Filed 12/02/19                     Page 3 of 5 PageID 74


better perception of its fairness.” Id. at 849. This common-law rule has been referred to

as a “strong common law presumption in favor of public access to court proceedings and

records.” United States v. Raybould, 130 F. Supp.2d 829, 831 (N.D. Tex. 2000) (quoting

Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983)). It

is true that court documents “often provide[s] important, sometimes the only, bases or

explanations for a court’s decision.” Id. at 1177. “Without access to the proceedings, the

public cannot analyze and critique the reasoning of the court.” Id. at 1178. Moreover,

openness in judicial proceedings “gives assurance that established procedures are being

followed and that deviations will become known,” enhancing “both the basis fairness of

the criminal trial and the appearance of fairness so essential to public confidence in the

system.” Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501, 508 (1984).

       For the presumption of openness in criminal proceedings to be overcome, an

overriding interest must be shown, and any order denying openness must be “based on

findings that closure is essential to preserve higher values and is narrowly tailored to

serve that interest.” Id. at 510. No such interest exists in the case before the court. Any

concern of undesirable publicity generated by the availability of the exhibits is mitigated,

if not eliminated entirely, by the parties’ right to voir dire potential members of the jury.

Additionally, all of the exhibits admitted at the detention hearing, with the exception of

the jail recordings and photographs from the seizure, are already available in the public

domain. Indeed, the magistrate judge emphasized at the hearing that he did not give

much weight to evidence obtained from open sources.
Aiden Bruce-Umbaugh
Government’s Response to Media’s Request for Detention Hearing Exhibits– Page 3
  Case 5:19-cr-00130-H-BQ Document 26 Filed 12/02/19                     Page 4 of 5 PageID 75


       C.      Conclusion

       The United States acknowledges the common-law right of the public to inspect

and copy judicial records. It further acknowledges the court’s discretion to seal records

of a proceeding. In so doing, the government defers to the court and its discretion.



                                               Respectfully submitted,

                                               ERIN NEALY COX
                                               UNITED STATES ATTORNEY

                                               s/ Russell Lorfing
                                               RUSSELL H. LORFING
                                               Assistant United States Attorney
                                               Texas Bar No. 24070173
                                               1205 Texas Avenue, Suite 700
                                               Lubbock, Texas 79401
                                               Telephone: 806-472-7351
                                               Facsimile: 806-472-7394
                                               E-mail:       Russell.lorfing@usdoj.gov




Aiden Bruce-Umbaugh
Government’s Response to Media’s Request for Detention Hearing Exhibits– Page 4
  Case 5:19-cr-00130-H-BQ Document 26 Filed 12/02/19                     Page 5 of 5 PageID 76


                            CERTIFICATE OF CONFERENCE

       The foregoing motion is opposed. I certify that, on November 27, 2019, Assistant

United States Attorney Russell Lorfing conferred with Michael King, counsel for Aiden

Bruce-Umbaugh. During this conference, counsel discussed the merits of the motion and

Mr. King expressed his opposition to making the detention hearing exhibits available to

the media.


                                               s/ Russell Lorfing
                                               Russell H. Lorfing
                                               Assistant United States Attorney




                                CERTIFICATE OF SERVICE

       On December 2, 2019, I electronically submitted the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas, using the electronic

case filing system of the court. I hereby certify that I have served all counsel and/or pro

se parties of record electronically or by another manner authorized by Federal Rule of

Criminal Procedure 49.

                                               s/ Russell Lorfing
                                               Russell H. Lorfing
                                               Assistant United States Attorney




Aiden Bruce-Umbaugh
Government’s Response to Media’s Request for Detention Hearing Exhibits– Page 5
